Filed 5/26/22 Gavin v. Massis CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 TREASA GAVIN et al.,
             Plaintiffs and Respondents,
                                                                         A162403
 v.
 NIMER MASSIS et al.,                                                    (San Mateo County
                                                                         Super. Ct. No. 20CIV03806)
             Defendants and Appellants.

         Defendants and appellants Nimer Massis, Jennifer Nushwat
(collectively, Sellers) and George Wynns1 appeal an order denying in part
their anti-SLAPP motion seeking to strike the complaint of plaintiffs and
respondents Treasa Gavin, Patrick Gavin, and John Gavin (collectively,
Buyers). The relevant causes of action are the first cause of action for
fraudulent concealment, the second cause of action for fraudulent
misrepresentation, and the third cause of action for fraudulent inducement.
         We affirm the trial court’s order denying in part Sellers’ anti-SLAPP
motion.




        George Wynns was named as a defendant in the complaint and was
         1

Nimer Massis and Jennifer Nushwat’s attorney in their prior civil action
against Buyers that resulted in a default judgment.

                                                               1
                               BACKGROUND
      This case arises out of the purchase of a liquor store business in San
Francisco, California (the Business). In July 2016, Sellers entered into a
purchase agreement to sell the Business to Buyers for $130,000. At this
time, Sellers were leasing the property at which the Business operated.
Under the purchase agreement, Sellers would assign or transfer their lease to
Buyers, but if the landlord declined to transfer the lease to Buyers by
October 31, 2016, the agreement would be cancelled.
      Buyers made an initial payment of $60,000 towards the purchase price.
Sellers financed the balance of the purchase price, which Buyers agreed to
pay in monthly installments of $10,000. Sellers contend that Buyers stopped
paying after making one payment. On July 10, 2018, Sellers, represented by
Wynns, filed a civil action in San Francisco Superior Court against Buyers for
breach of contract (the Prior Action). Sellers obtained a default judgment
after Buyers failed to file a response in the Prior Action. Sellers then
obtained an order of sale for a property owned by Buyers and an order for
assignment of rents against Buyers. Sellers then commenced collection
efforts.
      On September 4, 2020, Buyers filed the complaint that is the subject of
this appeal (the Complaint), alleging fraud and unjust enrichment and
requesting that the default judgment against them be set aside. Sellers
contend that Buyers filed the Complaint in retaliation for Sellers’ filing of the
Prior Action, obtaining a default judgment, and undertaking collection
efforts. The Complaint alleged that the purchase agreement was cancelled
because Sellers’ lease was never transferred or assigned to Buyers. It further
alleged that although Sellers were aware that the agreement was cancelled,




                                        2
they initiated the Prior Action and fraudulently claimed that Buyers had
breached the cancelled agreement.
      The first three causes of action for fraud alleged that prior to the
execution of the purchase agreement, Sellers 1) mispresented the amount
they paid in rent; 2) misrepresented the amount the Business received in
monthly profits; and 3) misrepresented that the lease was transferable or
assignable while concealing the fact that the landlord did not want a liquor
store at the subject property. The Complaint further alleged that Buyers
sustained damages of not less than $250,000 as a result of Sellers’
misrepresentations and conduct.
      In response, Sellers filed a special motion to strike the Complaint
under Code of Civil Procedure section 425.16 (the anti-SLAPP statute).2
Sellers argued that Buyers’ claims all arose from protected activity as they
stem from Sellers’ commencement of the Prior Action, the default judgment
obtained, and Sellers’ efforts to collect on this judgment. Sellers further
argued that Buyers did not have a reasonable probability of prevailing on
these claims because they were all barred by the litigation privilege. Buyers
opposed the motion on the grounds that their fraud claims were based on
misrepresentations made in the 2016 purchase transaction and not on any
acts in furtherance of Sellers’ right of petition or free speech in connection
with the Prior Action.
      In March 2021, the trial court denied Sellers’ motion as to the first,
second and third causes of action for fraud.3 Because the court found that


      2 All further statutory references are to the Code of Civil Procedure
unless otherwise noted.
      3  The trial court granted Sellers’ motion as to the fourth cause of action
to set aside the default judgment and the fifth cause of action for unjust
enrichment. The trial court found that these causes of action arose from

                                        3
Sellers did not meet their burden in establishing that these causes of action
arose from protected activity, it did not analyze Buyers’ probability of
prevailing on these claims. Sellers timely appealed.4
                                 DISCUSSION
                                        I.
                Anti-SLAPP Law and Standard of Review
      The anti-SLAPP statute provides that “[a] cause of action against a
person arising from any act of that person in furtherance of the person’s right
of petition or free speech under the United States Constitution or California
Constitution in connection with a public issue shall be subject to a special
motion to strike, unless the court determines that the plaintiff has
established that there is a probability that the plaintiff will prevail on the
claim.” (§ 425.16, subd. (b)(1).) Section 425.16, subdivision (e) defines acts in
furtherance of the rights of petition and free speech to mean, “(1) any written
or oral statement or writing made before a legislative, executive, or judicial
proceeding, or any other official proceeding authorized by law, (2) any written
or oral statement or writing made in connection with an issue under
consideration or review by a legislative, executive, or judicial body, or any
other official proceeding authorized by law, (3) any written or oral statement
or writing made in a place open to the public or a public forum in connection
with an issue of public interest, or (4) any other conduct in furtherance of the
exercise of the constitutional right of petition or the constitutional right of
free speech in connection with a public issue or an issue of public interest.”



protected activity and that Buyers did not establish a probability of
prevailing on these claims.
      4An order granting or denying a special motion to strike is appealable
under section 904.1. (§ 425.16, subd. (i).)

                                        4
       “In ruling on an anti-SLAPP motion, the trial court engages in a two-
step process. ‘First, the court decides whether the defendant has made a
threshold showing that the challenged cause of action is one arising from
protected activity. The moving defendant’s burden is to demonstrate that the
act or acts of which the plaintiff complains were taken “in furtherance of the
[defendant]’s right of petition or free speech under the United States or
California Constitution in connection with a public issue,” as defined in the
statute. [Citation.] If the court finds such a showing has been made, it then
determines whether the plaintiff has demonstrated a probability of prevailing
on that claim.’ ” (Tichinin v. City of Morgan Hill (2009) 177 Cal.App.4th
1049, 1060, quoting Equilon Enterprises v. Consumer Cause, Inc. (2002)
29 Cal.4th 53, 67.) “ ‘Only a cause of action that satisfies both prongs of the
anti-SLAPP statute—i.e., that arises from protected speech or petitioning
and lacks even minimal merit—is a SLAPP, subject to being stricken under
the statute.’ ” (Haneline Pacific Properties, LLC v. May (2008)
167 Cal.App.4th 311, 318, quoting Navellier v. Sletten (2002) 29 Cal.4th 82,
89.)
       “That a cause of action arguably may have been triggered by protected
activity does not entail that it is one arising from such.” (City of Cotati v.
Cashman (2002) 29 Cal.4th 69, 78.) Rather, “the defendant’s act underlying
the plaintiff’s cause of action must itself have been an act in furtherance of
the right of petition or free speech. (Ibid.) In determining whether a cause of
action arises from protected activity, “the court shall consider the pleadings,
and supporting and opposing affidavits stating the facts upon which the
liability or defense is based.” (§ 425.16, subd. (b)(2).)
       We review de novo a trial court’s ruling granting or denying an anti-
SLAPP motion. (Richmond Compassionate Care Collective v. 7 Stars Holistic



                                         5
Foundation, Inc. (2019) 32 Cal.App.5th 458, 466-467.) Like the trial court,
“we consider ‘the pleadings, and supporting and opposing affidavits stating
the facts upon which the liability or defense is based.’ [Citation.] However,
we do not weigh credibility or compare the weight of the evidence. [Citation.]
Rather, we accept as true evidence favorable to the plaintiff, determine
whether the plaintiff has made a prima facie showing of facts necessary to
establish its claim at trial, and evaluate the defendant’s evidence only to
determine whether it defeats that submitted by the plaintiff as a matter of
law.” (Tichinin v. City of Morgan Hill, supra, 177 Cal.App.4th at p. 1061.)
                                        II.
Whether Conduct Arises from Protected Activity Under Prong 1 of the
                      Anti-SLAPP Analysis
      To prevail on an anti-SLAPP motion, a defendant must first
demonstrate that the “ ‘conduct by which plaintiff claims to have been injured
falls within one of the four categories described in subdivision (e) [of
section 425.16]’ [citation], and that the plaintiff’s claims in fact arise from
that conduct. [Citation.]” (Rand Resources, LLC v. City of Carson (2019)
6 Cal.5th 610, 620.) As our Supreme Court has held, “the critical point is
whether the plaintiff’s cause of action itself was based on an act in
furtherance of the defendant’s right of petition or free speech.” (City of Cotati
v. Cashman, supra, 29 Cal.4th at p. 78.) “[T]he mere fact that an action was
filed after protected activity took place does not mean the action arose from
that activity for purposes of the anti-SLAPP statute.” (Navellier v. Sletten,
supra, 29 Cal.4th at p. 89.) Instead, the court focuses on “the elements of the
challenged claim and what actions by the defendant supply those elements
and consequently form the basis for liability.” (Park v. Board of Trustees of
California State University (2017) 2 Cal.5th 1057, 1063.)




                                         6
        “In determining whether the anti-SLAPP statute applies in a given
situation, we analyze whether the defendants’ (here, the [Sellers’]) act
underlying the plaintiff’s ([Buyers’]) cause of action was an act by the
defendants in furtherance of their right of petition or free speech. [Citation.]
The ‘principal thrust or gravamen’ of the plaintiff’s claim determines whether
section 425.16 applies. [Citations.]” (Renewable Resources Coalition, Inc. v.
Pebble Mines Corp. (2013) 218 Cal.App.4th 384, 394-395.) “The ‘meaning of
gravamen’ is clear; “gravamen” means the “material part of a grievance,
charge, etc.” (Webster’s New Internat. Dict. (2d ed. 1957) unabridged.)’
[Citation.] [¶] In the context of the anti-SLAPP statute, the ‘gravamen is
defined by the acts on which liability is based . . . .’ [Citation.] The ‘focus is
on the principal thrust or gravamen of the causes of action, i.e., the allegedly
wrongful and injury-producing conduct that provides the foundation for the
claims. [Citations.]’ [Citation.]” (Id. at p. 396.)
        If the conduct on which the plaintiff’s claim is premised does not rest on
protected speech or petitioning activity, collateral or incidental allusions to
protected activity will not trigger application of the anti-SLAPP statute.
(Hylton v. Frank E. Rogozienski, Inc. (2009) 177 Cal.App.4th 1264, 1272.)
The litigation privilege is relevant “as an aid in construing the scope of
subdivision (e)(1) and (2) with respect to the first step of the two-step anti-
SLAPP inquiry—that is, by examining the scope of the litigation privilege to
determine whether a given communication falls within the ambit of
subdivisions (e)(1) and (2).” (Flatley v. Mauro (2006) 39 Cal.4th 299, 322-
323.)
        Kajima Engineering & Construction, Inc. v. City of Los Angeles (2002)
95 Cal.App.4th 921 (Kajima Engineering) is instructive here. After Kajima
Engineering and Construction, Inc. (Kajima) sued the City of Los Angeles for



                                         7
nonpayment on a construction contract, the city filed a cross-complaint
against Kajima that asserted breach of contract and breach of the covenant of
good faith, among other causes of action. (Id. at pp. 923-924.) Kajima filed a
special motion to strike the cross-complaint. The trial court struck one cause
of action for violation of the False Claims Act because it was based on the
filing of Kajima’s underlying complaint. (Id. at p. 926.) Kajima appealed,
contending the trial court erred because the entire cross-complaint had been
filed “ ‘in retaliation for Kajima’s exercise of its constitutional right to
petition.’ ” (Ibid.)
      The appellate court rejected Kajima’s argument that the city’s entire
cross-complaint arose from protected activity. (Kajima Engineering, supra,
95 Cal.App.4th at p. 929.) The court explained, “Kajima wrongly focuses on
the City’s filing of the amended cross-complaint as a supposed act of
retaliation without demonstrating, as it must under the anti-SLAPP statute,
that the amended cross-complaint ‘alleges acts in furtherance of [Kajima]’s
right of petition or free speech in connection with a public issue.’ [Citation.]
This error is fatal to Kajima’s motion: The amended cross-complaint alleges
causes of action arising from Kajima’s bidding and contracting practices, not
from acts in furtherance of its right of petition or free speech.” (Ibid.)
      Similarly, in Moriarty v. Laramar Management Corp. (2014)
224 Cal.App.4th 125, a landlord had filed an unlawful detainer action and
obtained a default judgment against a tenant. (Id. at p. 130.) The tenant
then filed a complaint for breach of habitability, violation of the rent
ordinance, wrongful eviction, and other causes of action against the landlord.
(Id. at p. 128.) The landlord filed an anti-SLAPP motion and argued that the
complaint was premised on the landlord’s pursuit of the unlawful detainer
action and default judgment for possession. (Id. at pp. 130-131.) This court



                                         8
disagreed and affirmed the trial court’s denial of the anti-SLAPP motion,
concluding that the landlord had failed to show the complaint was based even
in part on the unlawful detainer action or default judgment. And even
assuming the unlawful detainer action was incidental to the tenant’s claims,
“the anti-SLAPP statute does not apply where any allegations of protected
activity are only incidental to the thrust of the complaint.” (Id. at pp. 139-
140.) The mere fact that a lawsuit was triggered or preceded by protected
activity did not mean that it was based on protected activity. (Id. at p. 138.)
                                       III.
          The Subject Fraud Causes of Action Did Not Arise from
                           Protected Activity.
      Sellers argue that Buyers filed the Complaint in response to or in
retaliation for Sellers’ collection efforts pursuant to their default judgment.
Although the Prior Action may have triggered the filing of the Complaint,
Sellers fail to demonstrate that the acts underlying the fraud causes of action
are themselves based on acts in furtherance of the right of petition or free
speech.5 Under the first prong of the anti-SLAPP statute, the focus is on the
conduct on which liability is based, not the motives for such conduct. (Hunter
v. CBS Broadcasting Inc. (2013) 221 Cal.App.4th 1510, 1520.) Whether
Buyers had a retaliatory motive in filing the Complaint is immaterial to the
analysis.
      The gravamen or core injury-producing conduct of Buyers’ fraud causes
of action is Sellers’ alleged misrepresentation of facts pertaining to the sale of
the Business in 2016. The first cause of action for concealment alleges that

      5  The Complaint had also included a fourth cause of action to set aside
the default judgment and a fifth cause of action for unjust enrichment. The
trial court found that these causes of action did arise out of protected activity
because they were based on statements made in the Prior Action and Sellers’
collection efforts following the default judgment.

                                        9
Sellers concealed the true rent amount they were paying and concealed that
the landlord would not consent to transferring or assigning the lease to
Buyers. The second and third causes of action for misrepresentation and
fraudulent inducement allege that Sellers misrepresented the Business’s
monthly profits as higher than they were, the rent amount Sellers paid, and
the transferability of the lease. Buyers allege that they relied on these
misrepresentations and were harmed as a result. These alleged
misrepresentations and conduct are not protected activity under the anti-
SLAPP statute. Indeed, neither the Prior Action nor Sellers’ collection efforts
pursuant to the default judgment are mentioned in any of these causes of
action. The default judgment and related collection efforts undertaken two
years after Buyers purchased the Business are in no sense the gravamen of
Buyers’ fraud claims.
      Sellers nonetheless argue that the only injury-producing conduct on
which Buyers’ fraud claims are based is Sellers’ pursuit of the Prior Action,
not the alleged fraud that occurred prior to the execution of the purchase
agreement. Sellers contend the alleged fraud “did not become ‘injury-
producing’ conduct until [Sellers] obtained a default judgment against
[Buyers]” and “initiat[ed] collection proceedings against [them].” Sellers
argue that the claims are therefore barred by the litigation privilege. We
disagree.
      First, the litigation privilege of Civil Code section 47 applies to
“publication[s] required or permitted by law in the course of a judicial
proceeding to achieve the objects of the litigation.” (Silberg v. Anderson
(1990) 50 Cal.3d 205, 212.) Although even publications made outside the
courtroom can be subject to the privilege, they must “have some connection or
logical relation” to an action. (Ibid.; Action Apartment Assn., Inc. v. City of



                                        10
Santa Monica (2007) 41 Cal.4th 1232, 1241.) Sellers’ contention that the
litigation privilege immunizes their conduct founders on the shoals of the
premise we have already rejected: that the fraud causes of action are based
on statements relating to the Prior Action.
      Although it may be the case, as Sellers claim, that their pursuit of the
Prior Action that resulted in a default judgment and subsequent collection
efforts contributed to some of the damages Buyers claim to have suffered, the
fraud causes of action allege that Buyers suffered damages from the
misrepresentations relating to the purchase transaction, independent of the
Prior Action and judgment. The Complaint alleges that Buyers “sustained
damage as a result of the concealment in an amount not less than $200,000.
Buyers also alleged and provided declarations stating that they relied on
Sellers’ statements regarding the Business’s profits and rents and the
assignability of the lease, that they invested time and money in the property
making payments toward the purchase price and remodeling the premises,
and that had they known the Business’s profits and rent were less than what
Sellers represented, they “would not have acted as [they] did” and either
would have bargained for a lower purchase price or would not have
purchased the Business at all. Of course, it will be Buyers’ burden to prove
causation and damages at trial.
      Sellers contend that Buyers are required to allege facts to support the
calculation of their damages as well as how these damages were caused by
Sellers’ alleged misrepresentations about the Business’s profits and rent
amount. Buyers’ allegations on these matters are to a large extent
conclusory. But as Sellers themselves point out in their reply brief, “ ‘In
making its determination’ on an Anti-SLAPP motion, ‘the court shall consider
the pleadings, and supporting and opposing affidavits stating the facts upon



                                       11
which the liability or defense is based.’ ([] § 425.16[, subd.] (b)(2); see Wilson
v. Cable News Network, Inc. (2019) 7 Cal.5th 871, 887 (a complaint’s
allegations should not be given ‘credence in the fac[e] of contrary evidence at
the first step’ because ‘courts must look beyond the pleadings to consider any
party evidentiary submissions.’)” (Italics added.)
      Second, as Sellers point out in their opening brief, the focus in an anti-
SLAPP analysis is the alleged wrongful and injury-producing conduct, not the
damage that flows from the conduct. (Renewable Resources Coalition, Inc. v.
Pebble Mines Corp., supra, 218 Cal.App.4th at pp. 396-397.) Sellers insist
that the injury-producing conduct was their filing of the Prior Action,
obtaining the default judgment, and collecting on that judgment. They
simply ignore, as if it had not been alleged, the key conduct comprising
Buyers’ fraud causes of action—Sellers’ misrepresentations in connection
with the sale. They also ignore the test set out in their own brief: that the
court considers “whether the allegations referring to arguably unprotected
activity are only incidental or collateral to a cause of action based essentially
on protected activity” and “examine[s] the principal thrust or predominant
nature of the complaint to determine applicability of the anti-SLAPP
statutory scheme.” (Wang v. Wal-Mart Real Estate Business Trust (2007)
153 Cal.App.4th 790, 802.)
      Here, Sellers do not argue that the misrepresentations and omissions
regarding the purchase transaction are not the “principal thrust” of Buyers’
fraud causes of action. Nor do they argue those misrepresentations and
omissions “are only incidental or collateral to a cause of action based” on
Sellers’ acts in prosecuting the Prior Action and collecting on the default
judgment. Except for incorporation of earlier allegations by reference, the
conduct of filing the Prior Action and collecting on the default judgment is



                                        12
nowhere mentioned in the fraud causes of action in Buyers’ complaint. At
most, the Prior Action and default judgment were the means by which Sellers
ultimately benefited from their alleged fraud and contributed to Buyers’
injuries. But it is undeniable that the core allegations in the fraud causes of
action were the alleged misrepresentations and omissions about the profits
and rents of the Business and the assignability of the lease. That conduct is
the sine qua non of Buyers’ injuries. If those misrepresentations had not
been made, Buyers arguably would not have entered the purchase agreement
or would have done so for a price more commensurate with the true value of
the Business. In the latter event, even if Sellers had instituted the Prior
Action, obtained the default judgment, and collected on that judgment, those
actions would not have caused Buyers to suffer any wrongful injury. Buyers
would not have overpaid for the purchase of a business worth far less than
they were led to believe. Sellers’ action would have been meritorious, and
any injury Buyers would suffer from the Prior Action would have been self-
inflicted.
      Finally, in their reply brief, Sellers continue to emphasize that Buyers
only brought the fraud claims because they “realized that the expense of
paying [Sellers] under the default judgment is substantially greater than
they calculated.” Although it may be the case that Sellers’ Prior Action,
default judgment and collection efforts triggered Buyers’ claims, as ample
case authorities have explained this does not mean that these claims arose
from protected activity.
      Because we conclude that the conduct underlying Buyers’ fraud causes
of action is not protected activity under the first prong of the anti-SLAPP
statute, we need not reach the second prong of the analysis as to whether
Buyers have established a probability of prevailing on their causes of action.



                                       13
                                       IV.
                  Respondents’ Request for Attorney Fees
      In the concluding section of their brief, Buyers request that this court
award $38,750.00 in attorney fees for the time spent by Buyers’ attorney in
responding to this appeal. “A statute authorizing an attorney fee award at
the trial court level includes appellate attorney fees unless the statute
specifically provides otherwise.” (Evans v. Unkow (1995) 38 Cal.App.4th
1490, 1499.) The anti-SLAPP statute provides for attorney fees to be
awarded to a prevailing plaintiff “[i]f the court finds that a special motion to
strike is frivolous or is solely intended to cause unnecessary delay.”
(§ 425.16, subd. (c)(2).) The statute does not preclude recovery of appellate
attorney fees. Hence, they are recoverable if the plaintiff demonstrates that
the appeal was frivolous or interposed solely for purposes of delay. (Evans, at
p. 1500.)
      Buyers argue this appeal was frivolous and therefore they are entitled
to the attorney fees they incurred on appeal. “ ‘ “Frivolous” means (A) totally
and completely without merit or (B) for the sole purpose of harassing an
opposing party.’ ([§ 125.5,] [s]ubd. (b)(2).) . . . . ‘Sanctions are warranted only
if the moving party meets its burden of proving that the opposing party’s
action or tactic was (1) totally and completely without merit, measured by the
objective, “reasonable attorney” standard, or (2) motivated solely by an
intention to harass or cause unnecessary delay, measured by a subjective
standard. [Citations.] Whether sanctions are warranted depends on an
evaluation of all the circumstances surrounding the questioned action.
[Citation.]’ [Citation.]” (Wallis v. PHL Associates, Inc. (2008)
168 Cal.App.4th 882, 893.)
      This court has repeatedly expressed concern about the abuse of appeals
by defendants from denials of anti-SLAPP motions, which have the effect of

                                        14
staying the underlying proceedings and delaying the resolution of the case.
(Grewal v. Jammu (2011) 191 Cal.App.4th 977, 1000-1004; Central Valley
Hospitalists v. Dignity Health (2018) 19 Cal.App.5th 203, 206, 221-223;
Oakland Bulk and Oversized Terminal, LLC v. City of Oakland (2020)
54 Cal.App.5th 738, 760-765.) We are receptive to motions for sanctions
when defendants pursue frivolous appeals from denial of anti-SLAPP
motions.
      However, Buyers here have the burden to show that no reasonable
attorney could have concluded that plaintiffs’ causes of action were based on
protected conduct. Buyers’ request for their fees, contained in the conclusion
to their opening brief, is, to put it kindly, perfunctory. It is not presented in
the form a motion, which is required by rule 8.276 of the California Rules of
Court. But putting substance over form, more problematic is that Buyers’
discussion of the frivolity of Sellers’ appeal consists of a three-sentence
paragraph, the gist of which is that we may “infer” Sellers’ motivation for the
appeal was to delay the prosecution of the action “from the absence of any
arguable merit.” While we agree that the appeal lacks merit, we note that
Buyers’ complaint certainly alleged some protected activity, as did the
declarations they filed in opposition to the anti-SLAPP motion, and the trial
court granted Sellers’ anti-SLAPP motion as to two of the Complaint’s causes
of action—a ruling from which Buyers wisely do not appeal.
In any event, a party seeking fees for a frivolous appeal must do more than
state in conclusory fashion at the end of their brief that the appeal is
frivolous or motivated by a desire to delay. At minimum, such a request
should include a discussion of prior precedents and the obviousness of their
application to the particular case at issue. It is not within this court’s role to
make the argument for them.



                                        15
                              DISPOSITION
     The judgment is affirmed. Respondents’ request for attorney fees is
denied. Respondents shall recover their costs on appeal.




                                     16
                                 STEWART, J.



We concur.




RICHMAN, Acting P.J.




MILLER, J.




Gavin v. Massis (A162403)




                            17